Citation Nr: 0935953	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-16 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

1.  Whether there was clear and unmistakable error (CUE) in a 
March 1999 rating decision that assigned a 30 percent 
disability rating for asthma.

2.  Entitlement to an effective date prior to October 13, 
2005, for a 60 percent evaluation for asthma.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1984 to May 1985 
and from October 1996 to February 1998.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which increased the disability 
evaluation for service-connected asthma to 60 percent, 
effective October 13, 2005.  The Veteran disagreed with the 
effective date and the RO construed his disagreement to 
include a claim of CUE in the initial March 1999 rating 
decision.  Although the RO considered the issues as one, for 
clarity the Board will adjudicate them separately. 

In his May 2007 Substantive Appeal, the Veteran indicated 
that he desired a hearing before the Board.  In a February 
2008 correspondence, he withdrew his request.  As no other 
hearing requests remain pending, the Board may proceed to 
adjudicate the claim.  


FINDINGS OF FACT

1.  A March 1999 rating decision granted service connection 
for asthma and assigned an initial evaluation of 30 percent.  
The Veteran did not appeal.  

2.  The March 1999 rating decision assigning a 30 percent 
rating for asthma was reasonably supported by the evidence of 
record and consistent with legal authority, and it did not 
contain undebatable error that would have manifestly changed 
the outcome.

3.  Prior to October 13, 2005, the Veteran's asthma was not 
manifested by FEV-1 of 40- to 55-percent predicted, FEV-1/FVC 
of 40 to 55 percent, at least monthly visits to a physician 
for required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  


CONCLUSIONS OF LAW

1.  The rating decision of March 1999 is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

2.  The March 1999 rating decision that assigned a 30 percent 
disability rating for asthma was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 
(2008).

3.  Prior to October 13, 2005, the criteria for a disability 
evaluation greater than 30 percent for asthma are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.97, Diagnostic Code 6602 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

As a preliminary matter, the Board notes that the notice and 
development provisions set forth in provisions set forth in 
38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply 
in CUE adjudications.  See Livesay v. Principi, 15 Vet. App.  
165 (2001).   


For an increased-rating claim, the United States Court of 
Appeals for Veterans Claims (Court) has previously held that 
VA must, at a minimum, notify a claimant that, (1) to 
substantiate an increased-rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  This holding has 
recently been vacated by the United States Court of Appeals 
for the Federal Circuit in Vazquez-Flores v. Shinseki, No. 
08-7150 (Fed. Cir. Sep. 4, 2009).  

The Veteran's May 2005 claim for an increased rating for 
service-connected asthma was submitted in response to a 
series of rating actions initiated by the RO, and proper 
preadjudication notice was not sent.  Although appropriate 
notice was not sent, the record reflects that the purpose of 
the notice was not frustrated.  Vazquez-Flores, 22 Vet. App. 
at 49.

The February 2006 rating decision described the criteria for 
the next higher disability rating available for asthma under 
the applicable diagnostic code, and an August 2006 letter 
explained how VA determines disability ratings and effective 
dates.  The April 2007 statement of the case provided the 
appellant with the applicable regulations relating to 
disability ratings for his service-connected asthma, as well 
as the requirements for an extraschedular rating under 38 
C.F.R. § 3.321(b).  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity 
to participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  


VA has obtained service treatment records and afforded the 
appellant physical examinations to assess the severity of his 
service-connected disability.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Clear and Unmistakable Error

Service connection for asthma was awarded in a March 1999 
rating decision, and an initial evaluation of 30 percent was 
assigned, effective February 19, 1998, the first day after 
the Veteran's separation from service.  The Veteran did not 
appeal, and the decision became final at the end of the 
statutory time period.  38 C.F.R. § 3.105.  The Veteran 
alleges that there was CUE in that decision in that his 
asthma symptoms clearly warranted a 60 percent evaluation.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions on the assignment of disability ratings, will be 
accepted as correct in the absence of CUE.  In order for a 
claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  The alleged error must 
have been based upon the evidence of record at the time of 
the original decision.  See Cook v. Principi, 318 F.3d 1334, 
1344 (Fed. Cir. 2002) (citations omitted).  Further, the 
error must be "undebatable" and of the sort which, had it 
not been made, would have manifestly changed the outcome.  A 
determination that there was CUE must be based on the 
evidence and the law as they existed at the time of the prior 
adjudication in question.  If it is not absolutely clear that 
a different result would have ensued, the error complained of 
cannot be clear and unmistakable.  A mere disagreement with 
how the facts were weighed or evaluated is not enough to 
substantiate a CUE claim.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 310 (1992).  

Final RO decisions are entitled to a presumption of validity.  
The party bringing a CUE challenge to a final RO decision 
bears the burden of proving that the decision was based on a 
clear and unmistakable error.  Berger v. Brown, 10 Vet. App. 
166 (1997).  This burden is not satisfied by the mere 
assertion that the decision contained CUE; instead, the party 
must describe the alleged error "with some degree of  
specificity" and must provide persuasive reasons "as to why 
the result would have been manifestly different but for the 
alleged error."  It is a very specific and rare kind of 
error of fact or law that compels the conclusion, as to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40 (1993).

The laws and regulations in effect at the time of the March 
1999 rating determination allowed a 30 percent rating for 
asthma where there was FEV-1 of 56- to 70-percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or 
oral bronchodilator therapy, or; inhalational anti-
inflammatory medication.  A 60 percent rating was for 
assignment for FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1998).  

At the time of the March 1999 rating decision, the evidence 
included the Veteran's service treatment records.  These 
records reflect that during a March 17, 1997 pulmonary 
function test (PFT), the Veteran had FEV-1 of 97 percent 
predicted and FEV-1/FVC of 82 percent.  Another PFT was 
administered on March 24, 1997, at which time the Veteran had 
FEV-1 of 77 percent predicted.  In March and May, 1997, the 
Veteran was prescribed prednisone for 8 days and 5 days, 
respectively, and an April 1997 treatment record notes that 
the Veteran was "currently on oral prednisone."  In June 
1997, the Veteran's FEV-1 was 86 percent predicted and FEV-
1/FVC was 81 percent.  A PFT administered in August 1997 
measured FEV-1 of 77 percent predicted and FEV-1/FVC of 81 
percent.  A note in the record indicates that the Veteran had 
stopped using Azmacort on a regular basis.  In a September 
1997 PFT, the Veteran had FEV-1 of 77 percent predicted and 
FEV-1/FVC of 82 percent.  


The evidence of record in March 1999 also included the report 
of a VA respiratory examination performed in February 1999.  
During this examination, FEV-1 was 88 percent predicted and 
FEV-1/FVC was 77 percent.  The Veteran reported using 
inhalers on a daily basis.  On examination, there was 
expiratory wheezing.  There was no reference to systemic 
corticosteroid use, and the examiner stated that the Veteran 
had had no specific treatment for asthma since his discharge.  

The Board finds that the March 1999 rating decision does not 
contain CUE.  The evidence does not show that the Veteran had 
FEV-1 of 40 to 55 percent predicted or FEV-1/FVC of 40 to 55 
percent at any time during the rating period.  Although the 
evidence does show that he made frequent visits to a 
physician and had 3 courses of steroids between March and May 
1997, there is no indication that this level of treatment 
continued beyond the period of initial diagnosis of asthma.  
As noted, the February 1999 examination report expressly 
states that he did not receive any treatment for asthma after 
separation.  

Based on these findings, the RO could reasonably conclude the 
asthma was no worse than 30 percent disabling.  Therefore, 
the RO's determination that the Veteran did not meet the 
criteria for a 60 percent rating was not clearly and 
unmistakable erroneous and the assignment of a 30 percent 
rating in the March 1999 rating decision was appropriate.  

The Veteran and his representative argue, in essence, that 
the RO evaluated the facts incorrectly in assigning his 
initial rating.  A disagreement with how the RO evaluated the 
facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92 (1995).  
Such a contention does not amount to a valid claim of clear 
and unmistakable error.  Baldwin v. West, 13 Vet.  App. 1 
(1999).  The Veteran has not otherwise pointed the Board 
toward any other errors which would constitute clear and 
unmistakable error as defined at 38 C.F.R. § 3.105(a).   

The Veteran contends that the RO erred in assigning a 30 
percent rating even though the February 1999 VA examination 
report indicated that he was treated with inhalational 
corticosteroids during and after service.  He asserts that 
"parenteral" is defined as "administered by means other 
than through the alimentary tract."  Thus, he argues, his 
use of inhalational corticosteroids is parenteral and 
constitutes systemic corticosteroid treatment consistent with 
a 60 percent rating.  He has submitted copies of Internet 
articles which identify Azmacort as a corticosteroid and 
explain that inhalation is regarded as a parenteral form of 
administration of some medications.  Evidence that was not of 
record at the time of the decision cannot be used to 
determine whether CUE occurred.  Porter v. Brown, 5 Vet. App. 
233 (1993).

The Board concludes that the correct facts, as known at the 
time, were before VA adjudicators at the time of the March 
1999 rating decision and that the statutory and regulatory 
provisions extant at the time were correctly applied.  The RO 
weighed the facts which could be supported by the record, and 
the decision was not the product of CUE.  The Board finds 
that there was no error which was undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome.

Earlier Effective Date

The Veteran is seeking an effective date prior to October 13, 
2005, for the 60 percent rating for asthma.  Historically, in 
a March 1999 rating decision, the RO granted service 
connection and awarded a 30 percent rating for asthma, 
effective February 19, 1998, and the Veteran did not appeal.  
Rating decisions in June 2000 and January 2001 continued the 
30 percent evaluation.  The Veteran did not appeal, and the 
January 2001 decision became final at the end of the 
statutory period.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  The effect of that finality is to preclude an 
award of an effective date of an increased rating prior to 
that denial.  

The present case arises from a series of rating actions 
initiated by the RO.  In an October 2004 rating decision, the 
RO proposed to reduce the rating to 0 percent and in a 
February 2005 decision, the rating was reduced to 0 percent, 
effective from May 1, 2005.  In his response to these 
actions, the Veteran submitted a letter in May 2005, in which 
he stated that his condition had worsened.  For the purpose 
of this adjudication, the Board accepts the May 2005 letter 
as the Veteran's claim for an increased rating for asthma.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o).  

In this case, there is no medical evidence of record dated 
within one year prior to the Veteran's May 2005 claim for an 
increased rating.  The medical evidence pertinent to the time 
period on appeal consists of a report of a VA respiratory 
examination in June 2005.  The Veteran stated that the only 
medication he was taking at that time was Primatene, since 
his prescription medications had run out two months earlier.  
He had significant shortness of breath with exertion, as well 
as chest pain and tightness and frequent cough.  He reported 
that he had been seen in the emergency room 3 to 4 times in 
the past three years, and he had last used steroids in 2003.  
The PFT revealed FEV-1 of 86 percent predicted and FVC of 82 
percent.  

A 60 percent rating is warranted for bronchial asthma where 
there is FEV-1 of 40- to 55-percent predicted, FEV-1/FVC of 
40 to 55 percent, at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(2008).  Based on the foregoing evidence, the Board finds 
that the Veteran's service-connected asthma did not manifest 
symptomatology consistent with a 60 percent rating prior to 
October 13, 2005.  Accordingly, the claim for an earlier 
effective date is denied.  


ORDER

The claim to revise the March 1999 rating decision on the 
grounds of CUE is denied.  

An effective date prior to October 13, 2005, for a 60 percent 
rating for asthma is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


